Title: [Diary entry: 6 December 1787]
From: Washington, George
To: 

Thursday 6th. Thermometer at 40 in the morning— at Noon and  at Night. Cloudy & raw in the morning, wind being at No. Et. Abt. Noon it veered to the East, and then to the So. Et. Many changes in the appearance of the Weather, it sometimes threatning immediate Snow or rain, and then promised to be fair. Once or twice a few flakes of Snow fell.  Rid to all the Plantations. In the Neck, finished husking and measuring the Corn in the South part of field No. 9—quantity  Barls. including what had been given to the Hogs. Plows were stopped in order to tread a stack of Oats whch. grew in the No. Et. part of field No. 2—The hands engaged in this work and housing the Corn. At Muddy hole finished digging the carrots which grew on the half of the half-acre of experimental grd. (the other half thereof, had been sowed with Turnips, and taken up by mistake without Measuring, or weighing). That part of the grd. which had received the usual quantity of 50 bushls. of dung (to the half acre) produced 12 Bushls. of Carrots; and the other part of the ground which had not been dunged yielded 12 Bushels. In the size of the Carrots there was but little difference. In both they were short, and mostly forked; many of them however were thick. Three plows were at Work. In one I put the mule which worked very well. The horse mule is intended also for this Plantation. At Dogue run 5 plows were at work. Moll, with the old dray Mare, & another Mare bot. for me by Mr. Muse ware set to this business. The other hands were cleaning Oats & threshing Pease. At Frenchs two Plows were at Work—the other hands cleaning Oats. At the Ferry 3 plows were at work in field No. 2. The other hands after finishing cleaning the tailings, Pease, & Beans were employed in getting the Cedar Berries. The quantity of Sound Pease only amounted to 3½ Bushls. and the Beans to 1¼ Bushls. 54 Pumpkins were sent from this place to the Mansion Ho. for the Cows. Taking up Turnips, at Dogue by the small gang from the Mann. House. Three men from Do. cutting broom straw for litter.